DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 11-18, and the species listed below in the reply filed on 11/24/2020 is acknowledged.  The traversal is on the ground(s) that the office has not provided reason and/or examples to support the conclusion that the species are patentable distinct, furthermore, Applicant remarks that restriction is only proper if the groups are independent and distinct and there would be a serious burden placed in the examiner.  
This is not found persuasive because what Applicant is requesting is criteria for US restrictions not national stage entry applications.  The examiner demonstrated that the species and groups lack unity of invention, that alone is sufficient for the Examiner to request an election of species. 
Applicant also argues that the present application is a national stage entry of an international application, and therefore is subject to 37 C.F.R. § 1.475(b).   Moreover, the Applicant respectfully refers to Annex B of the Administrative Instructions Under the PCT, paragraph (c), which states in part, "Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims." Claim 8 of Group II directly depends on claim 1 of Group I. Therefore, the Applicant respectfully submits that the burden necessary according to MPEP § 1893.03(d) to conclude that the groups lack unity of invention has not been met. 
This is not persuasive.  As further stated by Annex B by "dependent" claim is meant a claim which contains all the features of another claim and is in the same category of claim as that other claim (the expression "category of claim" referring to the classification of claims according to the subject matter of the invention claimed – for example, product, process, use or apparatus or means, etc.).  In the instant case, claim 8 is a different category of claim.  As shown in the restriction requirement mailed 10/9/2020, pg. 4, the groups lack unity of invention as the species technical feature does not make a contribution over the prior art.

This is not persuasive as the requirement of search burden does not apply to applications under national stage entry of an international application.
The following species were elected by Applicant:
(a) a quaternary ammonium salt (a-1) represented by formula (1) 

    PNG
    media_image1.png
    82
    434
    media_image1.png
    Greyscale
 
wherein RI, R2, and R3 are each an acyl group having 8 or more and 22 or less carbon atoms as the Component (A); 
(b) a linear dimethylpolysiloxane as the Component (B); and 
(c) a liquid as the compositional form of the composition. 

Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2020.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
Foreign language references listed in the information disclosure statement, for which no English translation has been provided, have not been considered. If an English abstract or explanation of relevance  has been provided or available for a foreign language document then only the English abstract or explanation of relevance has been considered.  
Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because of the following informalities:
The data provided in the specification is unclear, given that the data is shown without units of measurements, e.g., " molecular weight. 300 or more and 3,000 or less”  [0004, 0007, 0012, 0013, 0039-0041, 0060-0061, 0067, 0075, etc.]  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The ranges recited in the claim 1 are unclear and indefinite, given that the ranges are shown with and without units of measurements, e.g., “molecular weight of 300 or more and 3,000 or less“.  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.
Claim 1 recites the limitation "0.5 mass% or more and 60 mass% or less".  In the present case, the range intended to be encompassed is not clear due to the combination of the phrases "or more" and "or less".  The limitation was interpreted as best understood as “from 0.5 mass% to 60 mass%”.  Similar 
Claim 11 (dependent on claim 1) recites the limitation “the content of a silicone other than the component (B)” that is unclear, because the claim 1 does not teach the presence of “silicones other than dimethylpolysiloxane” in the claimed composition.  Similar logic is applied to claims 12-18.  Clarification is required.  
Claim 13 recites the limitation “aliphatic higher alcohol” that is not reasonably clear.  In the present case, it is noted that the term “higher” is a relative term that renders the claim indefinite.  Neither the claims nor specification provide a clear definition for said term.  Therefore the scope of the claim is not reasonably clear.  Clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000327544, Bergmann (US 5,275,761), as evidenced by Clearco Products and Merriam-Webster. Machine Translation, as well as Human translation of Tables 3-6 of for JP200032754 provided and relied upon by the Examiner.
JP’544 discloses a cosmetic hair rinse composition comprising:
0.1-10% of a mono-ester cationic surfactant of formula (I);
0.1-10% of a di-ester cationic surfactant of formula (II);
0-5% of a tri-ester cationic surfactant of formula (III);
0.1-15% of a alcohol having 8-22 carbons (JP’544 – claim 1 and [0051]).
Working examples 1-8 teaches the use of water.
Regarding claim 7: JP’544 Exemplifies compositions having high amounts of water 75%+, thus it would have been obvious to formula the composition of JP’544 to have high amounts of water, and teaches the composition to be a hair rinse, which reads on a liquid. Furthermore, as evidenced by Merriam-Webster a rinse is defined as a) a liquid used for rinsing.  Bergmann teaches the dodecamethylpentasiloxane to provide conditioning properties to hair, which reads on hair conditioner.
JP’544 teaches that tri-ester cationic surfactant to have the following formula (III) 

    PNG
    media_image2.png
    137
    650
    media_image2.png
    Greyscale

Regarding claims 1 and 2: JP’544 teaches R8CO, R9CO and R10CO to each independent represent a straight or branched acyl group having 8-24 carbons and teaches R11 to preferably be a methyl group. X- represents fluorine, chlorine, bromine and iodine [0034 and 0037]. Cationic surfactant 16 of table 3 exemplifies R8CO, R9CO and R10CO being a stearoyl group and X is chlorine.
Preferred alcohols for use having 8-22 carbons includes aliphatic alcohols, such as octyl alcohol, capric alcohol, myristal alcohol, cetanol, stearyl alcohol, oleyl alcohol, etc. [0039]
Regarding claim 3: JP’544 teaches that the tri-ester cationic surfactant of formula (III) can be used in amounts of 0-5%, which overlaps with the claimed 0.2-20%.  It is noted that JP’544 teaches that the combination of the 4 ingredients above (mono-ester cationic surfactant, di-ester cationic surfactant, tri-ester cationic surfactant and alcohol) allows the creation of a hair rinse having good combing, flexibility, etc. [0005] and tables 5 show the use of tri-ester cationic surfactants (surfactant c), in amounts of  0.1-3%, thus it would have been obvious to use the tri-ester in amounts of greater than 0.1% to 5% with a reasonable expectation of success.
Regarding the claimed dimethypolysiloxane, JP’544 teaches that the composition above can further comprise 0.1-10% of a silicone derivative (JP’544 – claim 3), preferably 0.5-6%.  JP’544 further teaches that suitable silicone derivative include linear or cyclic methylpolysiloxanes, a suitable example includes KF96a (a linear polydimethylsiloxane).
However, JP’544 does not teach the silicone derivative to be a linear dimethylpolysiloxane having a molecular weight ranging from 300-3,000, preferably 300-2,000 as recited by instant claims 4-5.
Bergmann teaches a conditioning shampoo composition and teaches suitable water-insoluble conditioning agents include a volatile silicone conditioning agent, such as low molecular weight linear polydimethylsiloxane.  The use of a volatile polydimethylsiloxane provides sufficient lubrication and imparts hair conditioning properties to wet hair, and has sufficient volatility to slowly volatilize from hair, such that 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JP’544 with those of Bergmann.  One of skill in the art would have been motivated to use a 0.5-6% of low molecular weight volatile linear polydimethylsiloxane as taught by Bergmann, such as dodecamethylpentasiloxane, as Bergmann teaches that this compound provides sufficient lubrication and imparts hair conditioning properties to wet hair, and has sufficient volatility to slowly volatilize from hair, such that a residual buildup of silicone compound is not present on the dry hair.  One of skill in the art would have a reasonable expectation of success as JP’544 teaches that linear polydimethylsiloxanes can be effectively used.
Regarding the claimed contact receding angle, the instant specification states that hair cosmetics having the claimed contact receding angle have the claimed components (A) and (B) and the contact receding angle can be obtained by controlling the content of the component (B) to 0.5-60% [0015], therefore, as the prior art makes obvious the claimed components (A) and (B) and each a concentration of (B) falling within 0.5-60%, the composition of the prior art is expected to have a contact receding angle falling within the limits recited by the claims as a composition and its properties are inseparable.
As discussed above, the prior art makes obvious a composition comprising:
0.1-10% of a mono-ester cationic surfactant of formula (I);
0.1-10% of a di-ester cationic surfactant of formula (II);
0-5% of a tri-ester cationic surfactant of formula (III);
0.1-15% of a alcohol having 8-22 carbons (JP’544 – claim 1); 
0.1-10% of a silicone derivative specifically dodecamethylpentasiloxane; and
water.
Regarding claim 4: 100% of the silicone derivative made obvious above includes a linear dimethylpolysiloxane having a molecular weight of 410, thus reading on the claim.

Regarding claim 11: As discussed above the prior art makes obvious a composition comprising only dodecamethylpentasiloxane, thus the composition comprises 0% of a silicone other than poludimethylsiloxane.
Regarding claim 12: As discussed above the prior art makes obvious a composition which does not comprise an oil as a required component, thus the composition comprises 0% of an oil component.
Regarding claim 13: As discussed above the prior art makes obvious a composition comprising 0.1-15% of a aliphatic alcohol having 8-22 carbons, which overlaps with the claimed 1% or less.
Regarding claim 14: As discussed above the prior art makes obvious a composition which does not comprise a polyhydric alcohol as a required component, thus the composition comprises 0% of a polyhydric alcohol.
Regarding claim 15: As discussed above the prior art makes obvious a composition comprising mono-ester and di-ester cationic surfactants in addition to the claimed component (A), these other surfactants are both present in amounts ranging from 0.1-10%, which overlaps with the claimed 0.5% or less.
Regarding claim 16: As discussed above the prior art makes obvious a composition which does not comprise a polymer other than a silicone and a protein as a required component, thus the composition comprises 0% of a polymer other than a silicone and a protein.
Regarding claim 17: As discussed above the prior art makes obvious a composition which does not comprise a component of claim 17 as a required component, thus the composition comprises 0% of the components listed by claim 17.
Regarding claim 18: As discussed above the prior art makes obvious a composition which does not comprise a component of claim 18 as a required component, thus the composition comprises 0% of the components listed by claim 17.
Conclusion
No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613